Citation Nr: 1213111	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy. 

2. Entitlement to an evaluation in excess of 20 percent for residuals of a lumbar laminectomy. 

3. Entitlement to an initial evaluation in excess of 30 percent for mood disorder with major depressive disorder, prior to June 18, 2008, and in excess of 50 percent thereafter.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

In the Veteran's May 2008 substantive appeal, he expressed a desire to testify before the Board.  However, the Veteran withdrew his hearing request in writing in April 2009.  

The issues of entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy and entitlement to an evaluation in excess of 20 percent for residuals of a lumbar laminectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a statement received in January 2009, prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for a mood disorder with major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for mood disorder with major depressive disorder, prior to June 18, 2008, and in excess of 50 percent thereafter by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of claim

An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b) (2011).  

In a January 2009 statement, the Veteran wrote that he wished to withdraw his appeal with regard to the issue of entitlement to an increased rating for mood disorder with major depressive disorder.  He specifically stated that he wished to "withdraw this issue from the appeal," and continue his appeal for the remaining issues pertaining to left leg radiculopathy and residuals of a lumbar laminectomy. 

The Veteran's January 2009 statement qualifies as a valid withdrawal of the appeal under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204. 



ORDER

The issue of entitlement to an initial evaluation in excess of 30 percent for mood disorder with major depressive disorder, prior to June 18, 2008, and in excess of 50 percent thereafter, is dismissed. 


REMAND

The Veteran seeks higher disability ratings for his lumbar spine and left leg radiculopathy conditions.  The left leg radiculopathy disability is currently evaluated as 10 percent disabling under Diagnostic Code 8520 and the lumbar spine disability is currently evaluated as 20 percent disabling under Diagnostic Code 5237. 
The Board notes that the record contains some conflicting evidence regarding the nature and severity of the Veteran's service-connected left leg radiculopathy.  Subjective lower extremity radicular complaints are clearly noted throughout the record and date back to 2006.  With respect to the objective evidence, an August 2006 MRI report of the lumbar spine shows a post-operative hemilaminectomy on the left and left mild disc protrusion abutting the S1 nerve.  A January 2007 treatment report from the Naval Hospital in Pensacola reflects a sciatic radiculopathy diagnosis with normal sensation, motor, and reflex examinations.  In February 2008, a private MRI report shows post-operative findings to the right (however, clinical records confirm that the Veteran's laminectomy was performed on the left side), with moderate bony encroachment to the left and a mildly impinged L5 root.  
A March 2008 private treatment report from Dr. Tippett indicates that the Veteran presented with complaints of severe back and lower left extremity pain.  Objective examination revealed normal gait, sensation, and strength.  After reviewing his MRI scans, Dr. Tippett noted that the post-operative findings relating to the right side were actually inaccurate, as the Veteran's laminectomy was performed on the left side.  He also stated that he saw no evidence of significant nerve root compression.  He noted that the Veteran was a good candidate for epidural steroid injections for pain management.  Lastly, Dr. Tippett stated that he believed the burning and stinging symptoms the Veteran's feet were likely due to diabetes and not the low back. 
In May 2008, the Veteran presented to the emergency room with complaints of radiating left leg pain.  Although no objective testing was performed at that time, the discharge diagnosis was lumbar radiculopathy.  
The Veteran was last afforded a VA examination for the spine (and associated radiculopathy) in October 2008, nearly four years ago.  At that time, the VA examiner noted that there were no objective findings of radiculopathy or polyneuropathy; the pertinent diagnosis was lumbar laminectomy without significant objective findings of residuals.  

Since the time of his October 2008 VA examination, the Veteran has endorsed worsening lumbar and lower extremity symptomatology, to include bilateral lower extremity pain/numbness, sciatica, back spasms, guarding, abnormal gait, and bladder dysfunction.  For instance, private treatment records from Dr. Cartia, dated October 2008 to March 2009, show complaints of constant burning, stabbing, sharp, and shooting pain radiating from the left lower back down to the left foot.  Associated symptoms included bladder dysfunction.  Decreased range of motion of the lumbar spine was also noted but the physician did not provide any specific findings with respect to flexion and extension.  Diagnoses included lumbar radiculopathy, possible facet-mediated pain, lumbar degenerative disc disease, and lumbar spondylosis.  

A January 2009 treatment note from Dr. Cartia indicates that the Veteran had two recent strokes which paralyzed his right side and caused neurological complications.  In March 2009, Dr. Cartia noted that the Veteran complained of "some neuropathy" and that an MRI confirmed some neural foraminal narrowing at the L5-S1 level.  The Veteran specifically stated that he had at least one episode where his legs went out from under him due to numbness.  He reported that he regained sensation shortly thereafter.  Dr. Cartia opined that the Veteran described "more extensive numbness in the legs beyond just an L5 or S1 pattern," and that his "complaints were not consistent with his radiographic studies."  

In light of the foregoing evidence, which strongly suggests that that the lumbar and left leg disabilities have worsened since the 2008 VA examination, and further considering the Veteran's complaints of additional lower extremity neurological symptoms (e.g., lower right extremity radiculopathy and bladder problems), the Board finds that the Veteran should be afforded VA spine and neurological examinations in order to assess the current nature and severity of his service-connected lumbar spine and left leg radiculopathy disabilities (and any residuals thereof). See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any recent, relevant VA or private treatment records regarding his lumbar spine and radiculopathy disabilities.  Ask the Veteran to provide a release form authorizing VA to request any private treatment records, to include any additional records from Dr. Cartia, Sacred Heart Hospital, and all records from the Naval Hospital in Pensacola, Florida. These medical records should then be requested, and the AOJ should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If the records, VA or private, are unavailable, follow the appropriate procedures in 38 C.F.R. § 3.159(e). 

2. Schedule the Veteran for VA spine and neurological examinations in order to obtain opinions regarding the nature and severity of his service-connected residuals of lumbar laminectomy and left leg radiculopathy.  The examiner should identify all present orthopedic and neurological manifestations of such disabilities.  

The evaluation of the thoraco-lumbar spine should include all necessary studies and tests, to specifically include x-ray studies and range of motion tests, in degrees.

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following:

a. Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakness, fatigability, incoordination, or pain on movement of the thoraco-lumbar spine, and, if feasible, these determinations should be expressed in terms of degree of additional range of motion loss due to such factors.

b. Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups, or when the thoraco-lumbar spine is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of degree of additional range of motion loss due to pain on use during flare-ups.

c. Based on the evidence of record, the examiner should address whether the Veteran has experienced any incapacitating episodes due to his service-connected lumbar spine disorder.  This determination should be expressed, if feasible, in terms of the frequency and duration of each such episode.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

d. Based on the evidence of record, the examiner should address whether the Veteran has developed any neurologic abnormalities, other than the already service-connected left leg radiculopathy (such as, sciatica, right lower extremity radiculopathy, peripheral neuropathy, sensory impairment, or bowel or bladder impairment) that can be associated with the service-connected lumbar spine disorder.  

If so, please state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each such extremity affected by radiculopathy, peripheral neuropathy, or sensory impairment.

e. With respect to the service-connected left leg radiculopathy, the Board would find it helpful if the examiner would state which nerve (s) are affected, define the disability as mild, moderate, moderately severe, or severe, and to state if the symptoms are wholly sensory in nature.

f. To the extent possible, the examiner should identify any neurological disabilities which are attributable to other non-service diseases or disabilities, such as diabetes and/or residuals of a stroke(s).  

The claims file must be made available to the examiners for review of the case.  A notation to the effect that this record review took place should be included in the report. Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. After any additional development or notice deemed appropriate, the record should again be reviewed.  The claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


